’Memorándum by the Court. Appeal from a judgment of the Supreme Court, County of Clinton, dismissing a writ of habeas corpus after a hearing. A transcript of the minutes of the proceedings, submitted by the Attorney-General, conclusively refutes the contention of the relator that he had not received the warning prescribed by section 335-b of the Code of Criminal Procedure. (People ex rel. McAllister v. McMann, 24 A D 2d 659.) In any event the relator was not prejudiced by the failure of allocution since he pleaded not guilty upon arraignment and was convicted after a trial. (People v. Porter, 14 N Y 2d 785.) Judgment affirmed, without costs.
Gibson, P. J., Herlihy, Reynolds, Taylor and Aulisi, JJ., concur.